DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the 

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan (US 2,560,683) and Rhea et al. (US 8,525,026) hereafter Rhea in view of Ott et al. (US 6,227,717) hereafter Ott. 

    PNG
    media_image1.png
    459
    455
    media_image1.png
    Greyscale
Regarding claim 1, Buchanan, discloses a cap 26 for covering a jack 24 of a cable cord, 22, 23 the cap including a hollow housing comprising: a base section BS1, BS2 (of) 28 having a first diameter configured for insertion of the jack 24, a middle section MS, (see annotated fig.) 26, and a tip section 27 having a second diameter smaller than the first diameter.  
Buchanan does not disclose a plurality of ribs extending longitudinally along a portion of an outer surface of the housing and affixed thereto; wherein the housing includes an inner surface formed of one material and an outer surface formed of another material; and wherein the base section includes a plurality of steps therein.
Rhea, discloses a plurality of ribs 12, 13 (114) extending longitudinally along a portion of an outer surface of the housing 10 and affixed thereto; wherein the housing 10 includes an inner surface (of rigid shell) 31 formed of one material 31a and an outer surface 11 formed of another material (being of resilient material (see column 4, lines 61-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of ribs extending longitudinally along a portion of an outer surface of the housing and affixed thereto; and the housing of Buchanan includes an inner surface formed of one material and an outer surface formed of another material as taught by Rhea as the inner surface and the outer surface form from different material, they  formed of dual density plastic.
The motivation for of having a plurality of ribs would have been to have better griping for user to use the cap on a cable cord and the motivation for of having the housing of Buchanan includes an inner surface formed of one material and an outer surface formed of another material is to have ease of insertion and protect the cord, which have been inserted. The motivation for making the modification would have been of having the material of the outer surface is denser than the material of the inner surface is to protect the cap from some accidental collision during the transportation. The motivation of having less density of inner surface is to protect the sensitive prob.
Thus, Buchanan as modified by Rhea discloses all the claimed limitations except for the base section includes a plurality of steps therein.

    PNG
    media_image2.png
    323
    928
    media_image2.png
    Greyscale
Ott discloses a cap 20 (capable to use) for covering a jack  of a cable cord, the cap 20 comprising the base section 26-28 includes a plurality of steps 24-25-27 & 27-28-26 (as step-1, step-2, see annotated fig.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base section of modified art of Buchanan as modified by Rhea includes a plurality of steps as taught by Ott in order to guide and protect the tip of jack by narrowed (innermost) step.
Regarding claim 2, Buchanan (as modified by Rhea and Ott), discloses the base section includes at least one non-tapered portion MS1/MS2.
Regarding claim 3, Buchanan, discloses the base section includes a first non-tapered portion MS1 and a second non-tapered portion MS2.
Regarding claim 4, Buchanan, discloses the first non-tapered MS1 portion is on one end of the tapered portion and the second non-tapered portion MS2 is on the other end of the tapered portion.
Regarding claim 6, Buchanan, discloses a diameter of the tapered portion decreases from the base section to the tip section.
Regarding claim 7, Ott, figs. 5 and 6, discloses the front portion (of the cap 20) include an O-ring attachment 54 (see fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base section includes an O-ring attachment in order prevent the loss of O-ring and make it available all the time.
Regarding claim 8, Buchanan discloses the base portion, the middle portion in the tip portion are integrally formed together.
Regarding claim 9, Buchanan discloses a contour of the inner surface is substantially identical to a contour of the outer surface.
Regarding claim 10, Buchanan as modified by Rhea and Ott discloses all the claimed limitations except for discloses the material of the outer surface is denser than the material of the inner surface. 
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have the material of the outer surface is more dense than the material of the inner surface, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and in order to protect the jack and cord.
The motivation for making the modification would have been of having the material of the outer surface is denser than the material of the inner surface is to protect the cap from some accidental collision during the transportation. The motivation of having less density of inner surface is to protect the sensitive prob.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive and examiner has revised the rejection as stated above. 
Regarding claim 1, the applicant argues that, “Nevertheless, without conceding the merits of the rejections, independent claim 1 is amended to recite, inter alia, " ... wherein the base section includes a plurality of steps disposed therein." The Buchanan/Rhea combination is silent with respect to at least these features. For instance, in Buchanan which is relied on for disclosing the claimed cap does not show a base section or any section for that matter that includes a plurality of steps”. 
Examiner has revised the rejection as stated above, the modified art of Buchanan, Rhea and Ott discloses these features. 
Moreover, the applicant’s this argument is directed to the individual reference of the Buchanan as modified by Rhea and Ott, while the rejection is based on the combination of Buchanan as modified by Rhea in view of the Ott,  The secondary reference of Ott was used only for the feature ‘a plurality of steps.’ One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, the modified art of The Buchanan/Rhea combination is (may be) silent with respect to at least these features, However Ott discloses these features. Thus, the modified art of Buchanan and Rhea in view of Ott discloses all the claimed limitations of claim.
The applicant also argues that, “Thus even if combined with Rhea as suggested, the resulting combination would not yield the all of the features of the claimed cap. As such the claims are patentably distinguishable from the Buchanan/Rhea combination”. Examiner respectfully disagrees, as the modified art of Buchanan and Rhea in view of Ott discloses all the claimed limitations of claim as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831